SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current ReportPursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 23, 2007 CENTENE CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-33395 (Commission file number) 42-1406317 (IRS Employer Identification No.) 7711 Carondelet Avenue, Suite800, St. Louis, Missouri 63105 (Address of principal executive office and zip code) Registrant’s telephone number, including area code: (314)725-4477 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION (a) On October 23, 2007, we issued a press release announcing our financial results for the third quarter ended September 30, 2007. The full text of the press release is included as Exhibit99.1 to this report. The information contained in the website cited in the press release is not a part of this report. The information contained in this Form 8-K and exhibit 99.1 attached hereto shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section. Nor shall such information or exhibit be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as expressly set forth by specific reference in such a filing. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibits The following exhibit relating to Item2.02 shall be deemed to be furnished and not filed: 99.1Press release of Centene Corporation issued October 23, 2007, as to financial results for the third quarter ended September 30, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 23, 2007 CENTENE CORPORATION By: /s/ MICHAEL F. NEIDORFF Michael F. Neidorff Chairman, President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press release* of Centene Corporation issued October 23, 2007, as to financial results for thethird quarter ended September 30, 2007. * The press release is being furnished pursuant to Item2.02, and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange of 1934, as amended.
